DETAILED ACTION
	Claims 1-16 are pending.
Allowable Subject Matter
Claims 1-16 are allowed.
	Claim 1 recites a sulfide solid electrolyte comprising Li, P, and S having a diffraction peak of 2Ɵ=25.2±0.5 deg and 2Ɵ=29.7±0.5 deg us CuKα xrays and at least one peak observed in the 60 to 120 ppm in 31P-NMR at 500 to 800 Hz.
	Prior art Homma (US 2015/0200421) teaches a Li, P, and S solid electrolyte having diffraction peaks around 2Ɵ=26 and 2Ɵ=29 (par. 29, 63, fig. 12).  Homma does not teach that the electrolyte are as thin as claim 1 and does not teach the same diffraction peaks.  Homma further does not teach the P-NMR peak of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JACOB B MARKS/Primary Examiner, Art Unit 1729